Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 30, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  162208                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 162208
                                                                    COA: 338877
                                                                    Berrien CC: 2015-005091-FH
  JOHN ANTONYA MOSS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 10, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief addressing whether the Court of
  Appeals erred in concluding on remand that the defendant and the complainant are
  effectively related by blood for purposes of MCL 750.520d(1)(d), such that there was an
  adequate factual basis for the defendant’s no-contest plea.

         The appellant’s brief shall be filed by August 30, 2021, with no extensions except
  upon a showing of good cause. In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. A reply, if
  any, must be filed by the appellant within 14 days of being served with the appellee’s
  brief. The parties should not submit mere restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 30, 2021
           a0427
                                                                               Clerk